Citation Nr: 1501248	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 40 percent for orthopedic manifestations of degenerative disc disease of the lumbar spine from October 23, 2006, to April 4, 2011.  

2.  Entitlement to a disability rating in excess of 40 percent for orthopedic manifestations of degenerative disc disease of the lumbar spine from October 23, 2006, to April 4, 2011 on an extraschedular basis.  

3.  Entitlement to a schedular disability rating in excess of 40 percent for orthopedic manifestations of degenerative disc disease of the lumbar spine since April 4, 2011.  

4.  Entitlement to an effective date earlier than February 16, 2011, for the award of a total disability rating based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to August 1990.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In November 2008, the Veteran was afforded a hearing before a Decision Review Officer.  In March 2012, she testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcripts are included in the claim folder.

In March 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to an earlier effective date for the award of a TDIU, and entitlement to a higher rating for a lumbar spine disability on an extraschedular basis from October 23, 2006 to April 4, 2011, are REMANDED to the agency of original jurisdiction. 


FINDINGS OF FACT

1.  From October 23, 2006, to April 4, 2011, there is no indication of ankylosis of the thoracolumbar spine or incapacitating episodes requiring physician-prescribed bed rest.

2.  Since April 4, 2011, orthopedic manifestations of degenerative disc disease of the lumbar spine included periods of acute signs and that required bed rest prescribed by a physician.  


CONCLUSION OF LAW

1.  From October 23, 2006 to April 4, 2011, the criteria for a disability rating in excess of 40 percent for orthopedic manifestations of degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).  

2.  Since April 4, 2011, the criteria for a disability rating of 60 percent for orthopedic manifestations of degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of October 2006 satisfied the duty to notify provisions.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning in a letter dated July 2008.  The claims were subsequently readjudicated, most recently in an August 2014 supplemental statement of the case.  

The Veteran's VA medical treatment records, and private treatment records have been obtained.  She has not identified any outstanding private or VA treatment records that are pertinent to the appeal.  In June 2013, the Veteran was asked to provide written authorization to obtain a complete set of medical records from her private physician, Dr. M.C.M., but she did not respond.  The Board's duty to assist the Veteran in obtaining these records has been met.  

The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  

Several VA examinations were conducted; the record does not reflect that these examinations were inadequate for rating purposes.  Each addresses the level of severity of the orthopedic manifestations of the Veteran's lumbar spine disability, and are adequate for purposes of deciding the claims.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Law and Regulations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's service-connected low back disability is currently rated at 40 percent  under Diagnostic Code 5243, for intervertebral disc syndrome.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating for the lumbar spine is 50 percent, requiring unfavorable ankylosis of the entire thoracolumbar spine.  Higher ratings are available for additional manifestations, none of which are present.

Associated neurologic abnormalities are evaluated separately; they have been remanded for further development.  

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least four weeks, but less than six weeks during a 12 month period are rated 40 percent disabling, and incapacitating episodes having a total duration of at least six weeks during a 12 month period are rated 60 percent disabling.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Facts

The Veteran filed a claim for an increased rating for her low back disability on October 23, 2006.

In June 2006, the Veteran began receiving VA vocational rehabilitation benefits because the symptoms associated with her service-connected back disability no longer allowed her to perform her previous duties as an office clerk.  She began taking classes at a local college, but was frequently absent from classes because of her back pain, according to statements from her classmates and records of her visit to local emergency rooms.

The Veteran underwent a VA spine examination in November 2006.  She had pain approximately 90 percent of her waking hours.  Her pain was sometimes relieved by lying down and taking over-the-counter medications.  She could perform most activities of daily living, but did require help tying her shoes, getting dressed, getting in and out of cars, and standing up from the toilet.  Prolonged walking exacerbated her symptoms.  She did not have stiffness except for a very brief period in the morning.  She had flare-ups of pain approximately 4-5 times per year that lasted 3-4 weeks at a time, and were alleviated only by self-prescribed bedrest.  

On physical examination, the Veteran had a normal gait and got on and off the examination table without apparent difficulty.  Flexion was to 65 degrees.  Repetitive motion testing was not conducted.  

In March 2007, an MRI showed that a large spinal disc fragment was compressing a nerve root on the Veteran's right side.  She underwent an immediate microdiscectomy in order to alleviate her severe pain and limitation of motion.  She was awarded a temporary total rating based on the need for convalescence from March 29, 2007 to June 1, 2007, after which the 40 percent disability rating was re-established.  

The Veteran's pain and limitation of motion were not relieved by the March 2007 microdiscectomy.  Her symptoms have continued to increase in severity since that time.  In August 2007, the Veteran reported that she used a cane, a walker and a wheelchair.  She had also been issued a commode by VA.  

A September 2007 neurosurgical consultation report indicated that the Veteran had limitation of all ranges of motion, and that she had difficulty performing any of those maneuvers.  She was advised to continue a normal activity level, take pain medications and use her back brace.  

The Veteran was afforded another VA spine examination in July 2008.  She could not bend or lift because of her pain, nor could she sit, stand or walk for any extended period of time.  She had daily flare-ups of pain, and was actually having one during the examination because of the long car ride to the VA facility for examination.  She advised the examiner that a physician had placed her on bedrest on several occasions, but could not recall how long she was placed on bedrest, and did not produce any prescriptions or physician's records supporting her assertion.  

The Veteran was in a wheelchair at the time of the examination.  Flexion was to 35 degrees.  There was no additional limitation of motion upon repetition, but the Veteran reported pain throughout all ranges of motion.  The examiner indicated that he could not quantify functional loss that the Veteran experienced during a flareup of pain in terms of degrees, because that would call for speculation.

A May 2009 statement from the Veteran's treating VA physician indicated that the Veteran had severe pain, a sense of weakness, limitation of her ability to move around, and frequent falls.  She had exacerbations of pain after 30-40 minutes of sitting, less than 30 minutes of standing, and/or walking 50-75 feet without her walker.  She was unable to walk normally for any period of time.  

A statement from a private physician, Dr. M., dated April 4, 2011, reflects that the Veteran was totally disabled because of her pain, and that she "must lie down for pain relief for 1-2 hours in the morning and afternoon."   The statement is written on paper marked "certificate to return to work and school," and is signed by the physician.  

An August 2011 statement from Dr. M., on the same letterhead, reflects that the Veteran requires assistance with all activities of daily living.   

A June 2012 VA examination showed that flexion was limited to 60 degrees, with painful motion throughout.  There was no additional limitation of motion shown on repetitive motion testing.  Functionally, the Veteran had less movement than normal, excess fatigability, incoordination and an impaired ability to execute skilled movements smoothly, pain on movement, instability of station, disturbance of locomotion, and interference with standing, standing, and/or weightbearing.  She had guarding and muscle spasm that was so severe that it resulted in abnormal gait and abnormal spinal contour.  Strength was diminished in the right hip, knee and ankle.  The examiner indicated that the Veteran did not have any incapacitating episodes requiring physician-prescribed bedrest in the past 12 months, but did not reconcile this finding with the April 4, 2011 statement from the Veteran's private physician, Dr. M.

The Veteran underwent another VA examination in August 2014.  She could not engage in any range of motion testing because of pain.  The Veteran advised the examiner that she still rested for an hour in the morning, and a couple of hours in the afternoon, on Dr. M.'s 2011 orders.  The examiner noted that the Veteran has not seen Dr. M. since 2011; thus, Dr. M. had not had the opportunity to assess the Veteran "for any updates or modifications in the previous recommendations for bed rest."  

The examiner noted that the July 2012 examiner had indicated that the Veteran did not have incapacitating episodes requiring physician-prescribed bedrest in the past 12 months because it had been over 12 months since Dr. M.'s statement regarding the need for bedrest.

Analysis

There is no evidence prior to April 4, 2011 that the Veteran had ankylosis of the thoracolumbar spine.  Although she indicated that she had to lie down frequently because of exacerbations of back pain, there is no medical evidence that a physician prescribed these periods of bed rest.  

Functionally, the Veteran was unable to perform many activities of daily living, such as dressing and using the bathroom without assistance.  However, such symptoms are contemplated by the criteria for a 40 percent rating, which requires that flexion of the thoracolumbar spine be limited to 30 degrees or less.  At no point prior to April 4, 2011 was the Veteran's flexion limited to 30 degrees; at most, flexion was limited to 35 degrees on VA examination in June 2008.  The functional loss caused by the Veteran's back disability prior to April 4, 2011 was not analogous to ankylosis of the thoracolumbar spine.  A rating in excess of 40 percent from October 23, 2006, to April 4, 2011, is not warranted.

On April 4, 2011, the Veteran's private physician, Dr. M., stated that the Veteran "must lie down for pain relief 1-2 hours in the morning and afternoon" (emphasis added).  Dr. M.'s statement is written on a "certificate to return to work or school," and the language chosen by him tends to show that the Veteran was required by him to engage in bedrest for 1-2 hours each day .  The August 2014 examiner conceded that the language of the letter shows that it is a prescription for bedrest.  

Although the Veteran has not returned to Dr. M. for treatment, she continues to engage in bedrest on his orders.  There is nothing to indicate that her symptoms have improved since April 4, 2011, such that physician-prescribed bedrest would no longer be needed; in fact, her symptoms have deteriorated rather precipitously since then.   Resolving all doubt in the Veteran's favor, a 60 percent disability evaluation for her lumbar spine disability since April 4, 2011, based on incapacitating episodes having a total duration of at least six weeks during the past 12 months, is warranted.  38 C.F.R. §§ 4.3, 4.7.  This is the highest disability evaluation allowed for incapacitating episodes.  

An evaluation higher than 60 percent based upon limitation of motion is not warranted at any time during the appeal period, as the Veteran has not been shown to have ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Since April 4, 2011, the Veteran's lumbar spine disability includes no manifestations which are not adequately contemplated by the applicable rating criteria.  Thus, referral for consideration of an extraschedular rating is not warranted.  Even if the established schedular criteria were found to be inadequate to describe the severity and symptoms of the Veteran's lumbar spine disability since April 4, 2011, the case does not present other indicia of an exceptional or unusual disability picture.  Although the Veteran is unable to work as a result of her service-connected back disability, she is in receipt of a TDIU from February 2011.  There are no periods of hospitalization or other symptoms indicative of an exceptional or unusual disability picture.  


ORDER

A schedular disability rating in excess of 40 percent for orthopedic manifestations of degenerative disc disease of the lumbar spine from October 23, 2006, to April 4, 2011, is denied.  

A schedular disability rating of 60 percent for orthopedic manifestations of degenerative disc disease of the lumbar spine since April 4, 2011 is granted.  


REMAND

From October 23, 2006, to April 4, 2011, there is evidence that the Veteran may have been unemployable as a result of her service-connected lumbar spine disability.  Accordingly, the claim must be referred to VA's Director of Compensation and Pension Service for consideration of a higher rating for the lumbar spine disability on an extraschedular basis under 38 C.F.R. § 4.16(b).  

The development of the rating claim on an extraschedular basis may have an impact on the claim for an earlier effective date for a TDIU.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, a determination on that issue must be deferred.  




Accordingly, the case is REMANDED for the following action:

1.  Refer the rating claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether the Veteran's lumbar spine disability warrants the assignment of an extraschedular rating from October 23, 2006, to April 4, 2011.

2.  Then, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


